EXAMINER’S AMENDMENT

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. James Crawford [Reg. No. 39,155] on March 10, 2021. The application has been amended claims 8 and 13 as follows: 

Claim 8: 
8.  (currently amended)	An exhaust gas recirculation system comprising an exhaust gas cooler and a condenser positioned downstream from the exhaust gas cooler, 
wherein the exhaust gas cooler includes a plurality of separated pipes through which exhaust gas passes and an exhaust gas collector for collecting an exhaust gas passing through the plurality of separated pipes, and 
wherein the condenser is formed inside the exhaust gas collector for removing moisture contained in the exhaust gas collector; wherein the condenser is formed as a fresh air tube extending through the exhaust gas collector, and includes an outlet in communication with a tank; and 
wherein the outlet of the condenser is discharging condensed water formed by condensing the moisture contained in the exhaust gas inside the exhaust gas collector to the tank 
wherein the condenser is formed inside the exhaust gas collector for removing moisture contained in the exhaust gas collector; 
wherein the condenser is formed as a fresh air tube extending through the exhaust gas collector, and includes an outlet in communication with a tank; and 
wherein the outlet of the condenser is discharging condensed water formed by condensing the moisture contained in the exhaust gas inside the exhaust gas collector to the tank. 

Claim 13: 
13.  (previously presented)	An exhaust gas recirculation system comprising an exhaust gas cooler, and a condenser positioned downstream from the exhaust gas cooler, and an exhaust gas collector for collecting an exhaust gas passing through the exhaust gas cooler; 
wherein the condenser includes an outlet leading to a tank, 
wherein the tank is connected to a combustion chamber and to an exhaust gas outlet of a combustion engine, 
wherein the condensate condensed by the condenser is collected in the tank through the outlet, and the condensate collected in the tank is guided to the combustion chamber, 
wherein the condenser is formed inside the exhaust gas collector for removing moisture contained in the exhaust gas collector; 
wherein the condenser is formed as fresh air tube extending through the exhaust gas collector, and includes an outlet in communication with a tank; and 
wherein the outlet of the condenser is .
3.	Claims 8, 10, 11 and 13 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JHH/
March 10, 2021
/JOHNNY H. HOANG
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 11, 2021